Citation Nr: 0610446	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  03-09 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether payment of the veteran's disability compensation 
benefits were properly reduced to a 10 percent rate, 
effective April 1, 2002, due to his incarceration.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The veteran had active military service from September 1968 
to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana, that determined that the 
veteran's disability compensation benefits should be reduced 
to 10 percent, effective from April 1, 2002, due to his 
incarceration.  The veteran subsequently filed a timely 
appeal.  By a December 2004 decision, the Board concluded 
that payment of the veteran's compensation benefits were 
properly reduced to the 10 percent rate, effective April 1, 
2002, based upon his incarceration and denied the claim.  

The veteran appealed the December 2004 decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
this case was pending before the Court, the Office of General 
Counsel for VA, on behalf of VA, and the veteran, by and 
through his attorney, filed a Joint Motion for Remand (Joint 
Motion), dated in December 2005.  In an Order, dated in 
December 2005, the Court granted the Joint Motion, vacated 
the Board's December 2004 decision, and remanded the case, 
pursuant to 38 U.S.C. § 7252(a), for compliance with the 
directive stipulated in the Joint Motion.  Copies of the 
Court's Order and the Joint Motion have been placed in the 
claims file.

In the veteran's substantive appeal, dated in April 2003, the 
veteran raised the issue of whether his mother was entitled 
to an apportioned share of his VA disability compensation 
benefits.  In addition, in an Informal Hearing Presentation, 
dated in November 2004, the veteran's representative, the 
Vietnam Veterans of America, raised the issue of entitlement 
to waiver of recovery of an overpayment of VA compensation 
benefits in the amount of $2,676.  These issues have not been 
developed for appellate consideration and are referred to the 
RO for appropriate action.




FINDINGS OF FACT

1.  By a June 2002 decision letter, the RO notified the 
veteran that payment of his compensation benefits would be 
reduced from a 70 percent to a 10 percent rate, effective 
April 1, 2002, due to his incarceration. 

2.  The June 2002 decision letter, wherein the RO reduced 
payment of the veteran's disability compensation benefits to 
a 10 percent rate, effective April 1, 2002, due to his 
incarceration, was made without adherence to applicable law 
and regulations and is void ab initio.     


CONCLUSION OF LAW

The criteria for restoration of a 70 percent rate for payment 
of the veteran's disability compensation benefits have been 
met.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.665(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant case, in October 1970, the veteran filed a 
disability claim for residuals of multiple shrapnel wounds 
sustained in Vietnam.  The veteran was assigned a combined 
disability rating of 60 percent in a rating decision dated in 
February 1971.  By a June 1996 rating decision, the veteran 
was granted service connection for post-traumatic stress 
disorder with an assigned rating of 30 percent, bringing his 
combined disability rating to 70 percent.   

On April 10, 2002, the RO sent the veteran a letter proposing 
to reduce his compensation payments to the 10 percent rate, 
effective April 1, 2002, due to the veteran's incarceration 
for a felony committed in 1976.  The proposal was based on a 
change in law which expanded the limitations on payment of 
compensation benefits to incarcerated veterans, providing 
that the limitations would now apply to 


a veteran who was incarcerated on October 7, 1980 for a 
felony committed before that date and who remained 
incarcerated as of the date of enactment.  In the letter, it 
was stated that the veteran had 60 days to submit evidence 
relevant to the proposed reduction.  It was further noted 
that "[i]f you do submit evidence within 60 days, your 
payments will continue for at least 60 days or until we 
consider the evidence you submitted, whichever is later and 
then we will make our final determination."  

In a letter dated May 22, 2002, stamped received by the RO on 
June 7, 2002, the veteran submitted evidence to support his 
position that his compensation should not be reduced.  
Thereafter, the RO notified the veteran on June 26, 2002 that 
it was reducing his compensation effective April 1, 2002.    

On July 17, 2002, the veteran sent a letter of disagreement 
to the VA, stating that the VA had failed to review the 
evidence which he had submitted pursuant to the VA's April 
10, 2002 letter.  

On August 14, 2002, the VA sent a decision letter informing 
the veteran that after reviewing the evidence submitted, it 
was confirming the decision to reduce benefits.  The veteran 
submitted a Notice of Disagreement on August 30, 2002.  In 
his substantive appeal to the Board, dated April 8, 2003, the 
veteran requested apportionment of his compensation.  

In an Informal Hearing Presentation, dated in November 2004, 
the veteran, through his representative, asserted that VA 
failed to notify the veteran of the apportionment rights of 
his dependents and of the resumption of his benefits after 
his release from incarceration.  The veteran also argued that 
the evidence submitted by him and his mother should be 
considered an informal claim for apportionment.  Among other 
things, the veteran pointed out that since his stepfather's 
death, he had paid his elderly mother's mortgage, property 
taxes and other expenses.  

Under 38 C.F.R. § 3.103(b)(2) Procedural Due Process and 
Appellate Rights, 

. . . no award of compensation, pension 
or dependency and indemnity compensation 
shall be terminated, reduced, or 
otherwise adversely affected unless the 
beneficiary has been notified of such 
adverse action and has been provided a 
period of sixty days in which to submit 
evidence for the purpose of showing that 
the adverse action should not be taken.  

38 C.F.R. § 3.665(a) provided that VA would inform a person, 
whose benefits were subject to reduction because of 
incarceration, of the rights of the person's dependents to 
apportionment while the person was incarcerated and of the 
conditions under which a person may receive payments upon 
release.  Also, if VA was aware of the existence of the 
dependent and could obtain his or her address, VA would 
notify the dependent of their apportionment rights.  
38 C.F.R. § 3.665(a).  A dependent could include a dependent 
parent such as the veteran's mother.  

38 U.S.C. § 5112(b)(6) stated that the effective date of a 
reduction based on a change in law was the last day of the 
month following 60 days from the date of notice to the payee 
of the reduction.  In the instant case, the veteran was first 
notified of the reduction in a letter dated June 26, 2002.  
The reduction was based on a change in law.  Thus, the 
effective date of the reduction could not be sooner than the 
last day of the month following 60 days from the date of that 
notice (i.e., August 31, 2002).  

In the letter dated April 10, 2002, the RO notified the 
veteran that he had 60 days to submit evidence relevant to 
the proposed reduction, and that if he did so, his payments 
would "continue for at least 60 days or until we consider 
the evidence you submitted, whichever is later. . . "  On 
June 7, 2002, the veteran proffered evidence supportive of 
his position.  Notwithstanding the veteran's submission of 
evidence, the RO notified the veteran that it was reducing 
his compensation effective April 1, 2002.  The record 
established that the RO did not review the veteran's evidence 
until August 2002, which would be the later date for 
discontinuance of payments as stated in the RO's April 10th 
letter.  

In light of the above, the Board finds that the RO's 
reduction of the veteran's disability compensation benefits 
to a 10 percent rate, effective April 1, 2002, violated VA 
notice requirements and the timing requirements of 38 U.S.C. 
§ 5112 and 38 C.F.R. § 3.501.  It is clear that VA failed to 
follow regulations setting forth the procedural requirements 
with regard to incarcerated beneficiaries whose benefits were 
subject to reduction because of incarceration.  For example, 
the veteran was not advised of his apportionment rights.  See 
38 C.F.R. § 3.665(a).  In addition, under 38 U.S.C. 
§ 5112(b)(6), the effective date of the reduction could not 
be sooner than the last day of the month following 60 days 
from the date of the June 26, 2002 notice letter (i.e., 
August 31, 2002).  Thus, the RO's decision to reduce the 
veteran's disability compensation benefits to a 10 percent 
rate, effective April 1, 2002, was contrary to the statute 
and VA regulation promulgated pursuant to it.        

A reduction is void ab initio when the RO reduces a veteran's 
disability rating without observing applicable law and 
regulations.  Cf. Sorakubo v. Principi, 16 Vet. App. 120, 124 
(2002) (citing Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995).  Accordingly, the Board must conclude that the June 
2002 decision letter was not in accordance with applicable 
law and regulations and must be set aside.  In so concluding, 
where a rating decision was made without observance of law, a 
remand for compliance with that law would normally be an 
adequate remedy; however, in a rating reduction case, the 
erroneous reduction must be vacated and the prior rating 
restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

That is the proper remedy in this case.  The RO's failure to 
follow the procedures set forth in VA regulations as to the 
method by which disability ratings are reduced, specifically 
for incarcerated beneficiaries and in circumstances when 
there is a change in law, requires the Board to void the RO's 
June 2002 decision letter and grant the veteran's request for 
a 70 percent rate for payment of his disability compensation 
benefits.   


ORDER

Restoration of a 70 percent rate for payment of the veteran's 
disability 


compensation benefits is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


